DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 10/10/22.
3.	Claims 1-20 are under examination.
4.	Claims 1, 9 & 11-20 are amended. 

Response to Arguments
5.	Applicant’s amendment filed on 10/10/22 to overcome claim objection (claims 9 & 19) is considered and is persuasive. Therefore, the claim objection is withdrawn.
6.	Applicant's amendments filed on 10/10/22 regarding to 103 rejection have been fully considered but they are not persuasive.  The arguments are set forth below:
7.	The applicant’s argued that, “For prosecution efficiency, claim 1 has been amended to recite, among other features, “autonomously determining, by a user equipment ..., whether to deactivate or activate a data packet duplication function in response to a predetermined condition being satisfied; and deactivating or activating, by the user equipment, the data packet duplication function according to the determining”
8.	The examiner respectfully disagrees with the arguments since Huawei discloses that the criteria for activating and deactivating packet duplication depend on the DL and UL channel condition as well as the loading in the different cells/carriers. Thus, the DL and UL channel condition as well as the loading in the different cells/carriers are predetermined criteria (See FIG. 1 &  Section 2.1).
9.	The applicant’s argued that, Huawei disclose that “the MgNB (PCell) makes the decision on whether or not to activate packet duplication for the UE” (emphasis added). Huawei at Section 2.1. This is contrary to enabling autonomous determination by the user equipment to decide “whether to deactivate or activate a data packet duplication function in response to a predetermined condition being satisfied. Huawei further teaches that “[i]n some scenarios, the MgNB can provide the UE with criteria to activate/deactivate packet duplication” and “[t]he UE evaluates the criteria to determine when to use package duplication.” Nokia at p. 3. However, consistent with the prior teaching of Nokia, Huawei states that “the MgNB sends an RRC Connection Reconfiguration message to configure the UE with the PD activation criteria.” Id. This is again fundamentally different than autonomous determination by the user equipment to decide “whether to deactivate or activate a data packet duplication function in response to a predetermined condition being satisfied” as recited in the pending claims”
10.	The examiner respectfully disagrees with the arguments since the examiner is relaying on the function of the MgNB since the first reference, Nokia discloses a user equipment  and the structure of claim 1. Again, when it comes to the second reference, the examiner is relaying on the function of the MgNB. Thus, the combination of Nokia and Huawei disclose all the limitations of claim as set forth below.


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


12.	Claims 1-7, 9, 11-17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. (hereinafter referred as Nokia) NPL Document, “Overview of Duplication operation” Spokane, USA, 3-7 April 2017 (as disclosed in the IDS), in view of Huawei et al. (hereinafter referred as Huawei) NPL Document, “Activating and deactivating packet duplication”, Sokane, USA, 3-7 April 2017.
Regarding claims 1 & 11: Nokia discloses a user device (See FIG. 1 & Proposal 1; a user equipment (UE))/a method for wireless communication configured to operate in a dual-connectivity mode in which a radio bearer comprises a first radio link control (RLC) entity (See FIG. 1; RLC entity for cell Group (CG) 1) associated with a primary link (See FIG. 1) connected to a first medium access control (MAC) entity (See FIG. 1; MAC entity for cell Group (CG) 1) and a second RLC entity (See FIG. 1; RLC entity for cell Group (CG) 2) associated with a secondary link connected (See FIG. 1) to a second MAC entity (See FIG. 1; MAC entity for cell Group (CG) 2) (See FIG. 1 & Section 2; RRC configures the radio protocols of the UE with separate RLC entities (and corresponding logical channels) to handle duplicates), comprising a processor (a user equipment is equipped with a processor/a controller) configured to: 
Though, Nokia disclose duplication operation of the UE with separate RLC entities and logical channels (See FIG. 1 & Section 2), but Nokia does not explicitly disclose autonomously determine whether to deactivate or activate a data packet duplication function in response to a predetermined condition being satisfied; and deactivate or activate the data packet duplication function according to the determining, wherein activating of the data packet duplication function comprises transmitting a data packet to the first RLC entity via the primary link and transmitting a duplicated data packet to the second RLC entity via the secondary link, and wherein deactivating of the data packet duplication function comprises transmitting the data packet to the first RLC entity via the primary link only.
However, Huawei from the same field of endeavor discloses autonomously determine whether to deactivate or activate a data packet duplication function in response to a predetermined condition being satisfied (See FIG. 1 & Section 2.1; criteria for activating and deactivating packet duplication depend on the DL and UL channel condition as well as the loading in the different cells/carriers. Thus, the DL and UL channel condition as well as the loading in the different cells/carriers are predetermined criteria); and deactivate or activate the data packet duplication function according to the determining (See FIG. 1 & Section 2.1; the network (i.e., MgNB) provide the UE with criteria to determine when to use packet duplication. This allows the UE to decide when to use packet duplication. If the criteria for activating packet duplication are satisfied, the UE receives an RRC connection reconfiguration message to activate the packet duplication mode), 
wherein activating of the data packet duplication function comprises transmitting a data packet to the first RLC entity via the primary link and transmitting a duplicated data packet to the second RLC entity via the secondary link (See FIG. 3; If the criteria for activating packet duplication are satisfied, the UE receives an RRC connection reconfiguration message to activate the packet duplication mode (grant free resource on multiple cells/carriers) which both links are working ), and 
wherein deactivating of the data packet duplication function comprises transmitting the data packet to the first RLC entity via the primary link only (See FIG. 3; If the criteria for deactivating packet duplication are satisfied, the UE receives an RRC connection reconfiguration message to deactivate the packet duplication mode which only one link is selected/working).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include determine whether to deactivate or activate a data packet duplication function in response to a condition being satisfied; and deactivate or activate the data packet duplication function according to the determining, wherein activating of the data packet duplication function comprises transmitting a data packet to the first RLC entity via the primary link and transmitting a duplicated data packet to the second RLC entity via the secondary link, and wherein deactivating of the data packet duplication function comprises transmitting the data packet to the first RLC entity via the primary link only as taught by Huawei in the system of Nokia, ,would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 2 & 12: The combination of Nokia and Huawei discloses a user device/a method.
Furthermore, Huawei disclose a user device/a method, wherein the condition is satisfied upon the device receiving an initial configuration of the radio bearer or a notification for an additional activation or deactivation of the data packet duplication function from a network node (See Section 2.1; receiving RRC connection Reconfig (activate PD mode) from MgNB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the condition is satisfied upon the device receiving an initial configuration of the radio bearer or a notification for an additional activation or deactivation of the data packet duplication function from a network node as taught by Huawei in the system of Nokia, ,would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 3 & 13: The combination of Nokia and Huawei discloses a user device/a method.
Furthermore, Huawei disclose a user device/a method, wherein the condition is related to a local data packet transmission status (See Section 2.1; the criteria for activating and deactivating packet duplication based on the DL and UP channel conditions as well as on the loading in the different cells/carriers).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the condition is related to a local data packet transmission status as taught by Huawei in the system of Nokia, ,would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 4 & 14: The combination of Nokia and Huawei discloses a user device/a method.
Furthermore, Huawei disclose a user device/a method, wherein the processor is configured to: preconfigure one or more events associated with the radio bearer, wherein the condition is satisfied in case at least one of the one or more events occurs, and wherein information related to the at least one of the one or more events is transmitted between the device and a network node (See Section 2.1; the DL and UP channel conditions as well as on the loading in the different cells/carriers).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the condition is satisfied in case at least one of the one or more events occurs, and wherein information related to the at least one of the one or more events is transmitted between the device and a network node as taught by Huawei in the system of Nokia, ,would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 5 & 15: The combination of Nokia and Huawei discloses a user device/a method.
Furthermore, Huawei disclose a user device/a method, wherein the processor is configured to determine whether to deactivate or activate the data packet duplication function based on the information related to the at least one of the one or more events, and wherein the processor is further configured to select a link between the primary link and the secondary link to deactivate or activate the data packet duplication function (See Section 2.1; the criteria for activating and deactivating packet duplication based on the DL and UP channel conditions as well as on the loading in the different cells/carriers. If the criteria for deactivating packet duplication are satisfied, the UE receives an RRC connection reconfiguration message to deactivate the packet duplication mode which only one link is selected).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include determine whether to deactivate or activate the data packet duplication function based on the information related to the at least one of the one or more events, and wherein the processor is further configured to select a link between the primary link and the secondary link to deactivate or activate the data packet duplication function as taught by Huawei in the system of Nokia, ,would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 6 & 16: The combination of Nokia and Huawei discloses a user device/a method.
Furthermore, Huawei disclose a user device/a method, wherein the selected link is identified by a logical channel identification (See FIG. 1; link selection).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the selected link is identified by a logical channel identification as taught by Huawei in the system of Nokia, ,would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 7 & 17: The combination of Nokia and Huawei discloses a user device/a method.
Furthermore, Huawei disclose a user device/a method, wherein the information related to the at least one of the one or more events is carried in a signaling message (See FIG. 1; RRC connection Reconfig message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the information related to the at least one of the one or more events is carried in a signaling message as taught by Huawei in the system of Nokia, ,would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 9 & 19: The combination of Nokia and Huawei discloses a user device/a method.
Furthermore, Huawei disclose a user device/a method, wherein the condition is related to a signal-to-noise ratio, and wherein the processor is configured to: determine to activate the data packet duplication function in response to the signal-to-noise ratio being greater than or equal to a first predetermined threshold; or determine to deactivate the data packet duplication function in response to the signal-to-noise ratio being less than or equal to a second predetermined threshold (See Section 2; packet duplication occurs when the SNR is low and the difference in SNR between the duplicates links is small).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the information related to the at least one of the one or more events is carried in a signaling message as taught by Huawei in the system of Nokia, ,would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

13.	Claims 8, 10, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia, in view of Huawei, further in view of Baek et al. (hereinafter referred as Baek) US Patent Application Publication No. 2015/0043492 A1.
Regarding claims 8 & 18: The combination of Nokia and Huawei disclose all the limitations of the claimed invention with an exception of wherein the information related to the at least one of the one or more events is transmitted using an Xn interface.
However, Baek from the same field of endeavor discloses a user device/a method, wherein the information related to the at least one of the one or more events is transmitted using an Xn interface (See Para. 0288; Xn interface).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include using an Xn interface as taught by Baek in the combined system of Nokia and Huawei to provide dual connectivity in a wireless communication system (See Para. 0003; line 1).
Regarding claims 10 & 20: The combination of Nokia, Huawei and Baek disclose a user device/a method.
Furthermore, Baek disclose a user device/a method, wherein the processor is further configured to transmit a buffer state report associated with the radio bearer to a network node (See Para. 0169; the UE reports uplink buffer state to a network node).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include transmit a buffer state report associated with the radio bearer to a network node as taught by Baek in the combined system of Nokia and Huawei to provide dual connectivity in a wireless communication system (See Para. 0003; line 1).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Yi et al. 2020/0350972 A1 (Title: Beam failure recovery in multi-TRP scenarios) (See Abstract, Para. 0192 & 0194-0198).
	B.	Babaei et al. 2020/0351931 A1 (Title: Resource conflict) (See abstract, Para. 0195-0197 & 0297).
	C.	Park et al. 2020/0351730 A1 (Title: Multiple access configuration information) (See FIG. 1, Para. 0355-0359 & 0362).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469